UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28827 PETMED EXPRESS, INC. (Exact name of registrant as specified in its charter) FLORIDA 65-0680967 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1441 S.W. 29th Avenue, Pompano Beach, Florida33069 (Address of principal executive offices, including zip code) (954) 979-5995 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act). Yes £ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,006,773 Common Shares, $.001 par value per share at October 30, 2012. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short term investments - available for sale Accounts receivable, less allowance for doubtful accounts of $6 and $5, respectively Inventories - finished goods Prepaid expenses and other current assets Deferred tax assets Prepaid income taxes Total current assets Property and equipment, net Intangible asset Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Deferred tax liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $.001 par value, 5,000 shares authorized; 3 convertible shares issued and outstanding with a liquidation preference of $4 per share 9 9 Common stock, $.001 par value, 40,000 shares authorized; 20,007 and 20,338 shares issued and outstanding, respectively 20 20 Retained earnings Accumulated other comprehensive gain 69 44 Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 1 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except for per share amounts)(Unaudited) Three Months Ended Six Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Operating expenses: General and administrative Advertising Depreciation Total operating expenses Income from operations Other income: Interest income, net 64 72 Other, net - 64 - 63 Total other income 64 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Comprehensive income $ Cash dividends declared per common share $ See accompanying notes to condensed consolidated financial statements. 2 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands)(Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Share based compensation Deferred income taxes Bad debt expense 27 25 (Increase) decrease in operating assets and increase (decrease) in liabilities: Accounts receivable ) Inventories - finished goods Prepaid income taxes ) ) Prepaid expenses and other current assets ) Accounts payable 86 Accrued expenses and other current liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Net change in investments ) Purchases of property and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Dividends paid ) ) Purchases of treasury stock ) ) Tax adjustment related to restricted stock ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Dividends payable in accrued expenses $ $ See accompanying notes to condensed consolidated financial statements. 3 PETMED EXPRESS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Summary of Significant Accounting Policies Organization PetMed Express, Inc. and subsidiaries, d/b/a 1-800-PetMeds (the “Company”), is a leading nationwide pet pharmacy.The Company markets prescription and non-prescription pet medications, health products, and pet supplies for dogs and cats direct to the consumer.The Company offers consumers an attractive alternative for obtaining pet medications in terms of convenience, price, and speed of delivery.The Company markets its products through national television, online, and direct mail/print advertising campaigns, which aim to increase the recognition of the “1-800-PetMeds” brand name, and “PetMeds” family of trademarks, increase traffic on its website at www.1800petmeds.com, acquire new customers, and maximize repeat purchases.The majority of the Company’s sales are to residents in the United States.The Company’s executive offices are located in Pompano Beach, Florida.The Company’s fiscal year end is March 31, and references herein to Fiscal 2013 or 2012 refer to the Company's fiscal years ending March 31, 2013 and 2012, respectively. Basis of Presentation and Consolidation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, the accompanying Condensed Consolidated Financial Statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position of the Company at September 30, 2012, the Statements of Income and Comprehensive Income for the three and six months ended September 30, 2012 and 2011, and Cash Flows for the six months ended September 30, 2012 and 2011.The results of operations for the three and six months ended September 30, 2012 are not necessarily indicative of the operating results expected for the fiscal year ending March 31, 2013.These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s annual report on Form 10-K for the fiscal year ended March 31, 2012.The Condensed Consolidated Financial Statements include the accounts of PetMed Express, Inc. and its wholly owned subsidiaries.All significant intercompany transactions have been eliminated upon consolidation. Use of Estimates The preparation of Condensed Consolidated Financial Statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying amounts of the Company's cash and cash equivalents, short term investments, accounts receivable, and accounts payable approximate fair value due to the short-term nature of these instruments.The Company believes that the carrying amount of its long term investments approximate fair value. Recent Accounting Pronouncements The Company does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, will have a material effect on the Company’s consolidated financial position, results of operations, or cash flows. 4 Note 2:Net Income Per Share In accordance with the provisions of ASC Topic 260 (“Earnings Per Share”) basic net income per share is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted net income per common share includes the dilutive effect of potential restricted stock and the effects of the potential conversion of preferred shares, calculated using the treasury stock method.Outstanding stock options and convertible preferred shares issued by the Company represent the only dilutive effect reflected in diluted weighted average shares outstanding. The following is a reconciliation of the numerators and denominators of the basic and diluted net income per share computations for the periods presented (in thousands, except for per share amounts): Three Months Ended September 30, Six Months Ended
